In her amended petition, plaintiff alleged that on November 6, 1948, she contracted with the defendant Lambert to kill, dress and deliver her turkeys to the Kraut company's warehouse, and that Lambert was guilty of negligence in failing to properly chill the birds before delivery to the Kraut company.
She alleged also that on November 8, 1948, she contracted with the Kraut company to freeze, keep and store the turkeys, and that the company was negligent in six separate specifications of negligence, including failure to inspect, failure to chill, failure to quick freeze, and in stacking unchilled and unfrozen turkeys in a large pile.
Defendant's demurrer to the amended petition for *Page 341 
misjoinder was overruled. At the close of plaintiff's case, defendant moved for dismissal on the ground that there was a misjoinder of parties defendant. At the close of the entire case, the defendant moved for a directed verdict upon the evidence, but did not renew its objection as to misjoinder. Among other grounds set forth in its motion for new trial, defendant set forth errors in overruling its demurrer for misjoinder of parties and separate causes of action. At no time did the defendant move the court to require the plaintiff to elect.
It appears upon the face of the petition that separate causes of action are improperly joined against separate defendants. Joinder of two or more defendants is proper only where, because of their relationship, concert of action or independent but concurrent action, each is vicariously responsible for the wrongful acts of the other or others to the extent of the entire damage. Larson v. Cleveland Ry. Co., 142 Ohio St. 20,50 N.E.2d 163; Wery v. Seff, 136 Ohio St. 307, 311,25 N.E.2d 692; Ader, Admr., v. Blau, 241 N.Y. 7, 148 N.E. 771, 41 A.L.R., 1216.
Ader, Admr., v. Blau, supra, was cited with approval inLarson v. Cleveland Ry. Co., supra, pp 32, 33, and O'Neill v.City of Cleveland, 145 Ohio St. 563, 571, 62 N.E.2d 353.
In the Ader case joinder of independent causes of action for death of a child was attempted against one defendant for maintaining a dangerous picket fence and against a physician for negligence in treating the injuries. In 1935, the joinder statute of New York was amended to overcome the decision in theAder case and thereafter, under the amended statute, joinder of defendants liable to a plaintiff on different causes of action was allowed if the claims arose from the same transaction orseries of transactions and separate trial *Page 342 
of the causes of action involved common questions of law and fact. Great Northern Telegraph Co., Ltd., v. Yokohama SpecieBank, Ltd., 297 N.Y. 135, 76 N.E.2d 117, 119.1
The instant case involves separate transactions and distinctly separate obligations on the part of each of the defendants towards the plaintiff. No concert of action, no independent but concurrent action is asserted for which each defendant acted on behalf of or as representing the other, so as to become vicariously responsible for the wrongful act of each other to the extent of the entire damage to the plaintiff. Each is separately liable for damage arising out of his own negligence.
Although Section 11254, General Code, relating to joinder of plaintiffs, employs different language from that employed in Section 11255, General Code, relating to joinder of defendants, Section 11306, General Code, relating to joinder of causes of action, applies without distinction to plaintiffs *Page 343 
and defendants. Therefore, decisions relating to misjoinder of several causes of action of separate plaintiffs apply with equal force to misjoinder of several causes of action against separate defendants. In Ulmer v. Squire, Supt. of Banks, 71 Ohio App. 369,  50 N.E.2d 178, this court held that separate owners of stock who pledged their respective shares as collateral security for a single note of a third party could not join as plaintiffs against another for conversion of their stock, since there was no such concert of relation between them as would create a single cause of action or support a single judgment. As authority, the opinion cites Taylor v. Brown, 92 Ohio St. 287,110 N.E. 739.
As to misjoinder of several causes of action against separate defendants for a single injury, see Morris v. Woodburn, 57 Ohio St. 330,48 N.E. 1097; and Village of Mineral City v.Gilbow, 81 Ohio St. 263, 272, 90 N.E. 800, 25 L.R.A. (N.S.), 627.
Later cases have injected the element of primary and secondary liability. Stark County Agricultural Society v.Brenner, an Infant, 122 Ohio St. 560, 172 N.E. 6592;Albers, Admr., v. Great Central Transport Corp., 145 Ohio St. 129,  60 N.E.2d 669; Canton Provision Co. v. Gauder, aMinor, 130 Ohio St. 43, 196 N.E. 634; Kniess v. Armour Co., 134 Ohio St. 432, 17 N.E.2d 734, 119 A. L. R., 1348;Losito v. Kruse, Jr., 136 Ohio St. 183, 24 N.E.2d 705, 126 A. L. R., 1194; Herron v. City of Youngstown, 136 Ohio St. 190,24 N.E.2d 708.
The distinction between concurrent and related torts *Page 344 
— and joint torts — made in Morris v. Woodburn, supra, has recently been approved in Maryland Casualty Co. v. FrederickCo., 142 Ohio St. 605, 611, 53 N.E.2d 795.
It is therefore concluded that since separate causes of action against several defendants appeared on the face of the petition, the demurrer should have been sustained.
Did the defendant waive the error by failing to renew his objection or in failing to move for an order requiring an election? If not waived, was the error so prejudicial as to require reversal?
The objection was properly and timely raised by demurrer. The order overruling the demurrer was not a final order from which an appeal could then be taken. Defendant was not, on its motion made at the end of plaintiff's case, entitled to a direction of a verdict in his favor or to a dismissal of the action upon the ground of misjoinder, but upon such motion he was entitled to an order requiring plaintiff to elect as between causes of action and defendants. Sylvania Development Co. v. Start, 25 Ohio App. 411,158 N.E. 206.
Errors not assigned and therefore not determined by the intermediate reviewing court will not be considered by the Supreme Court. Davis v. Hines, 6 Ohio St. 473; Randall v.Turner, 17 Ohio St. 262; Woodward v. Sloan, 27 Ohio St. 592.
It may be inferred from these decisions that the error would be considered if assigned for determination in the intermediate court. See, also, Crane Twp., ex rel. Salter, Pros. Atty., v.Secoy et al., Twp. Trustees, 103 Ohio St. 258, 262,132 N.E. 851, 18 A. L. R., 979. Under the early practice, error in overruling a demurrer was held to be waived by thereafter proceeding *Page 345 
to trial. Campbell v. Cowden, Wright, 484; Mitchell v.McCabe, 10 Ohio, 405; Sullenberger v. Gest, 14 Ohio, 204;Watson v. Brown, 14 Ohio, 473.
However, in Bartges v. O'Neil, 13 Ohio St. 72, the Supreme Court held that the overruling of a demurrer to a petition which is legally insufficient because of misjoinder of two plaintiffs is prejudicially erroneous and constitutes ground for reversal, although thereafter an answer was filed, the case was tried, and trial resulted in judgment for the misjoined plaintiffs. TheBartges case holds also that, it not appearing from the record that the defendant might not have been prejudiced by the overruling of the demurrer, he is entitled to have the judgment reversed. This case was decided in 1861 at which time the first sentence of the present substantial justice statute — Section 11364, General Code — was in effect, that section having been enacted in 1853. The error in overruling the demurrer is analogous to an error of commission in a charge which is presumed to be prejudicial. Cleveland Ry. Co. v. Kozlowski,128 Ohio St. 445, 191 N.E. 787. To require a defendant to stand on his demurrer for misjoinder and permit judgment to be taken against him in order to have a final order to test his demurrer, as was required under the old practice, imposes too harsh a burden upon a defendant who may think he is improperly joined with another. It is an entirely different situation from that of a party who takes a dismissal after the sustaining of a demurrer.
The substantial justice statute (Section 11364, General Code) is to be applied only where there has been a fair trial, and not as a means of avoiding the requirements of the law. Knabb,Admr., v. Scherer, 45 Ohio App. 535, 187 N.E. 574; Taylor v.Schlichter, 118 Ohio St. 131, 160 N.E. 610; H. E. CulbertsonCo. *Page 346 
v. Wardin, 123 Ohio St. 297, 175 N.E. 205; Bush, Admr., v.Harvey Transfer Co., 146 Ohio St. 657, 67 N.E.2d 851.
If the error is manifest and substantial, such as is present in the instant case, in order to certify that substantial justice has been done, it must affirmatively appear from the record that the error did not operate prejudicially to the defendant. Bartges v. O'Neil, supra; Cleveland Punch  ShearWorks Co. v. Consumers Carbon Co., 75 Ohio St. 153, 170,78 N.E. 1009.
Under the law, the defendant company had the right to be tried alone. Although prejudice need not affirmatively appear (Bartges v. O'Neil, supra), a review of the evidence indicates that each of the defendants endeavored to shift responsibility for the loss to the other. This advantage to a plaintiff frequently appears in personal injury cases where two defendants are jointly liable. The demurrer should have been sustained, with leave to the plaintiff to file several petitions as provided by Section 11312, General Code. Upon the defendant's motion to direct a verdict upon the ground of misjoinder, the court should have ordered the plaintiff to elect with which of the two causes of action he desired to proceed. Because of these errors prejudicial to the defendant, the judgment should be reversed and the cause remanded for a new trial as against the defendant-appellant.
1 Although Section 211 of the New York Code relating to joinder of defendants as amended does not in terms include "series of transactions," the phrase is included in Section 207 relating to joinder of plaintiffs. Section 258, which was formerly the counterpart of Section 11306, General Code, relating to joinder of causes of action, was amended in 1935 to permit joinder of two or more causes of action whether legal or equitable with provision for severance when required in the interest of justice. In reaching its decision in the GreatNorthern case, the court construed the amended Civil Practice Act as a whole and in the light of English decisions interpreted Section 211 as including "series of transactions." Section 211, as amended in 1937, permits joinder of defendants against whom the right to any relief is alleged to exist whether jointly,severally or in the alternative, and judgment may be given according to their respective liabilities. The sections of the New York Code relating to joinder were amended to conform to the rules of the Supreme Court of Judicature of England. New York decisions relating to practice and procedure have heretofore been regarded as persuasive in interpreting the Ohio Code of Civil Procedure, but decisions rendered since the liberalization of the New York procedure relating to parties are no longer helpful in construing the subject under the Ohio statutes.
2 In Wery v. Seff, 136 Ohio St. 307, 312,25 N.E.2d 692, the court struck out the word "only" as appears in the third paragraph of the syllabus of the Brenner case, but inLarson v. Cleveland Ry. Co., 142 Ohio St. 20,50 N.E.2d 163, the word "only" again appears in the fourth paragraph of the syllabus. *Page 347